17‐2894‐cr 
United States v. Lobo 

                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                         
                                SUMMARY ORDER 
 
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED 
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A 
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
            
            At a stated term of the United States Court of Appeals for the Second Circuit, held 
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
York, on the 20th day of September, two thousand eighteen. 
                                                            
PRESENT:  BARRINGTON D. PARKER,   
                      PETER W. HALL, 
                      RAYMOND J. LOHIER, JR., 
                                    Circuit Judges. 
                       
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
United States of America,     
 
                           Appellee, 
             
                           v.                                               No. 17‐2894‐cr   
 
Ludwig  Criss  Zelaya  Romero,  Mario  Guillermo  Mejia 
Vargas,  Juan  Manuel  Avila  Meza,  Carlos  Jose  Zavala 
Velasquez,  Victor  Oswaldo  Lopez  Flores,  Jorge  Alfredo 
Cruz Chavez, Carlos Alberto Valladares Zuniga,   
 
                           Defendants, 
 
Fabio Porfirio Lobo, AKA Fabio Porfirio Lobo Lobo, AKA 
Fabio Lobo,     
 
                           Defendant‐Appellant.   
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
For Appellant:                        MANUEL  RETURETA,  Retureta  &  Wassem,  PLLC, 
                                           Washington, DC.   
 
 
For Appellee:                              EMIL  J.  BOVE  III,  Assistant  United  States  Attorney 
                                           (Matthew  Laroche  and  Karl  Metzner,  Assistant  United 
                                           States  Attorneys,  on  the  brief),  for  Geoffrey  S.  Berman, 
                                           United  States  Attorney  for  the  Southern  District  of  New 
                                           York, New York, NY. 
 
         Appeal  from  a  judgment  of  the  United  States  District  Court  for  the  Southern 

District of New York (Schofield, J.).

        UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED,  ADJUDGED, 

AND DECREED that the judgment entered on September 5, 2017 is AFFIRMED. 

        Defendant Fabio Porfirio Lobo (“Lobo”) pleaded guilty to one count of conspiracy 

to  manufacture  and  distribute,  and  to  import  into  the  United  States,  five  or  more 

kilograms of cocaine, in violation of 21 U.S.C. § 963, and was sentenced to 288 months of 

imprisonment to be followed by five years of supervised release.    Lobo used his position 

as the son of a President of Honduras to help the Honduran drug trafficking organization 

known as the “Cachiros” smuggle hundreds of kilograms of cocaine bound for the United 

States through Honduras.     

        In a separate opinion filed concurrently with this summary order, we hold that the 

district court did not err in applying the enhancement under U.S.S.G. § 2D1.1(b)(15)(C) 


                                                    2
in  its  Guidelines  calculation,  and  thus  properly  determined  that  Lobo’s  drug‐related 

activity outside the United States constituted “direct[] involve[ment] in the importation 

of  a  controlled  substance.”    In  this  summary  order  we  address  Lobo’s  remaining 

argument that “his due process rights were violated at sentencing.”    Appellant’s Br. at 

26.    Lobo  alleges  several  errors  with  the  imposition  of  his  sentence  that  amount  to 

challenges to the procedural and substantive reasonableness of his sentence.   

       In our procedural and substantive review of a sentence imposed by a district court, 

we apply a “deferential abuse‐of‐discretion standard.”    United States v. Cavera, 550 F.3d 

180, 189 (2008) (en banc) (quoting Gall v. United States, 552 U.S. 38, 41 (2007)).    We assume 

the  parties’  familiarity  with  the  underlying  facts,  procedural  history,  and  issues  on 

appeal.

       I.     Testimony of Cooperating Witness Devis Leonel Rivera Maradiaga   

       After Lobo entered his guilty plea, the parties requested an evidentiary hearing 

pursuant to United States v. Fatico, 603 F.2d 1053 (2d Cir. 1979).    The government’s sole 

witness at the Fatico hearing was Devis Leonel Rivera Maradiaga (“Rivera Maradiaga”), 

one of the leaders of the Cachiros drug trafficking organization.    The district court found 

Rivera Maradiaga “credible in light of the entirety of the record and observations of his 

tone, demeanor and straightforward answers.”    See United States v. Lobo, No. 15‐cr‐174 




                                                3
(LGS), 2017 WL 2838187, at *2 (S.D.N.Y. June 30, 2017).1     

       Lobo  submits  that  the  district  court  erred  in  relying  on  Rivera  Maradiaga’s 

testimony because it “lacked sufficient indicia of reliability.”    Appellant’s Br. at 40.    We 

are not persuaded.    “Mindful of the district court’s significant advantage in seeing the 

witnesses testify, we review its credibility finding only for clear error.”    United States v. 

Messina,  806  F.3d  55,  64  (2d  Cir.  2015).    “The  law  affords  a  factfinder  considerable 

discretion  in  resolving  evidentiary  inconsistencies.    Inconsistency  may  prompt  a 

factfinder to reject both versions of an account, or to accept one over the other based on a 

finding that one witness’s recollection is more reliable or credible than the other.”    Id.     

       The district court acted well within its discretion in crediting Rivera Maradiaga’s 

testimony.    Rivera Maradiaga’s testimony is consistent with Lobo’s admission that he 

agreed  to  assist  Rivera  Maradiaga  in  transporting  hundreds  of  kilograms  of  cocaine 

through Honduras.    See Lobo, 2017 WL 2838187, at *2 (“Defendant ‘does not object’ to the 

Government’s  proposed  findings  of  fact  (based  on  Rivera  [Maradiaga]’s  testimony) 

regarding Lobo’s involvement in a 400‐kilogram shipment in 2012 and a 1,000‐kilogram 

shipment in 2013.”).    Rivera Maradiaga’s testimony was also corroborated by recordings 




1  The district court also found that Rivera Maradiaga’s misstatement regarding the date of the 
founding of a Cachiros‐affiliated front company to receive Honduran government contracts in 
exchange  for  kickbacks  did  not  meaningfully  impugn  Rivera  Maradiaga’s  credibility  and  was 
ultimately immaterial to the core issues underlying the sentencing enhancements at issue.    Id. 

                                                 4
of  Lobo  arranging  future  deliveries  with  Rivera  Maradiaga  and  other  confidential 

informants,  electronic  communications  between  Lobo  and  Rivera  Maradiaga,  and 

recorded telephone calls between Lobo and Rivera Maradiaga while Rivera Maradiaga 

was incarcerated.    In these conversations, Lobo admits to using his security team to help 

Rivera  Maradiaga  escort  trucks  carrying  drugs  through  Honduras.    Lobo  also  brags 

about  his  ability  to  use  his  connections  to  provide  military  and  logistical  support  for 

future transports.    These admissions confirm Rivera Maradiaga’s testimony that Lobo 

played an active role in the Cachiros’s drug trafficking operation.     

       II.     Unwarranted Sentencing Disparities   

       Lobo argues that the district court erred in relying on data from the Sentencing 

Commission to address the need to  avoid unwarranted sentencing disparities  without 

affording  him  “an  opportunity  to  respond.”    Appellant’s  Br.  at  38–39.    He  also 

contends that the district court erroneously concluded that he was not similarly situated 

to  his  codefendants  when  it  compared  his  “personal  background”  with  that  of  his 

codefendants rather than comparing the various parties’ criminal conduct.    Id. at 39.     

       Lobo, however, did not object at sentencing after the district court stated that it 

“made inquiries with the United States Sentencing Commission about defendants with a 

similar  guideline  profile to  the  one  that  you have from  around  the country.”    J.  App. 




                                                 5
217.2    Because  Lobo  had  the  opportunity  to  but  did  not  challenge  the  district  court’s 

reliance on Sentencing Commission data, our review is for plain error.    See United States 

v.  Dupes,  513  F.3d  338,  343  (2d  Cir.  2008).    “For  an  error  to  be  plain,  it  must,  at  a 

minimum, be clear under current law,” United States v. Weintraub, 273 F.3d 139, 152 (2d 

Cir. 2001) (internal quotation marks omitted), and “[w]e typically will not find such error 

where  the  operative  legal  question  is  unsettled,  including  where  there  is  no  binding 

precedent from the Supreme Court or this Court,” United States v. Whab, 355 F.3d 155, 158 

(2d Cir. 2004) (internal quotation marks omitted).    Even if it were error for the district 

judge independently to ask the Sentencing Commission for information on the sentences 

received  by  defendants  matching  Lobo’s  Guidelines  range,  the  error  was  not  plain.   

Lobo  offers  no  authority  for  the  proposition  that  a  district  court  is  required  to  give 

advanced notice to a defendant if it decides to rely on publicly available sentencing data 

to avoid unwarranted sentencing disparities.   

        The district court also did not err in concluding that Lobo is not similarly situated 

to his codefendants.    Section 3553(a)(6) requires district courts to consider “the need to 

avoid  unwarranted  sentence  disparities  among  defendants  with  similar  records  who 

have  been  found  guilty  of  similar  conduct.”    18  U.S.C.  §  3553(a)(6)  (emphasis  added).   



2  After pronouncing Lobo’s sentence, the district court asked: “Does either counsel know of any 
legal  reason  why  this  sentence  should  not  be  imposed  as  stated,”  to  which  Lobo’s  counsel 
responded, “No, your Honor.” J. App. 219.       

                                                   6
Under our precedent, the district court was not required to consider disparities between 

Lobo’s  sentence  and  the  sentences  of  Lobo’s  codefendants.    United  States  v.  Frias,  521 

F.3d 229, 236 (2d Cir. 2008).    To the extent the conduct of Lobo’s codefendants is relevant, 

it  is  clear  that  the  district  court’s  finding  that  Lobo  was  not  similarly  situated  to  his 

codefendants  was  not  based  on  Lobo’s  “personal  background.”    Rather,  the  district 

court compared Lobo’s offense conduct with that of his codefendants and concluded that 

Lobo’s offense conduct warranted a harsher sentence.    Unlike his codefendants, Lobo 

was the son of a president, and he used his position to forge corrupt connections between 

drug traffickers and the upper echelons of the Honduran government.   

        III.    General Deterrence   

        Finally, Lobo argues that the district court placed too much emphasis on the need 

to  promote  general  deterrence  rather  than  providing  him  “a  just,  and  individualized, 

sentence.”    Appellant’s  Br.  at  40.    It  is  axiomatic  that  “[t]he  particular  weight  to  be 

afforded aggravating and mitigating factors is a matter firmly committed to the discretion 

of  the  sentencing  judge.”    United  States  v.  Broxmeyer,  699  F.3d  265,  289  (2d.  Cir.  2012) 

(internal quotation marks omitted).    Moreover, the weight that the district court places 

on a particular factor need not be the weight that this Court would give the factor so long 

as “the factor, as explained by the district court, can bear the weight assigned it under the 

totality of circumstances in the case.”    Cavera, 550 F.3d at 191.    Considering the breadth 


                                                   7
of Lobo’s corruption and the extent of his criminal activity, the district court acted well 

within its discretion when it imposed a sentence reflecting the need to deter government 

officials from using their positions of power to facilitate drug trafficking.     

       We  have  considered  Lobo’s  remaining  arguments  and  find  them  to  be  without 

merit.    We AFFIRM the judgment of the district court for the reasons stated herein and 

in the accompanying opinion. 

                                            FOR THE COURT: 
                                            Catherine O’Hagan Wolfe, Clerk of Court   




                                               8